DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/10/21 has been entered.  Claims 1- 4, 8, 10- 11 and 14 are amended.  Claims 9, 12- 13, 20- 21 and 23- 24 have been previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 8, 10- 11 and 14- 19 and 22 are being addressed by this Action.
Response to Arguments
Applicant’s Amendment has obviated the claim objections in the Non-Final Office Action, mailed 3/17/21 and as such, the objections are withdraw.
Applicant’s arguments, see Remarks, filed 6/10/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) as being anticipated by Pearson have been fully considered and are persuasive because the interpretation of Pearson used in the Non-Final Office Action, mailed 3/17/21 did not address the added limitation changing the scope of the claims regarding a plurality of suture loops distributed laterally and longitudinally along the luminal flexible graft component when the luminal flexible graft component is not radially constricted and wherein tension on the ligature or stiffness of the ligature substantially aligns the suture loops along the longitudinal axis of the luminal flexible graft component.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the Pearson reference.  In this interpretation the plurality of 
In response to applicant’s argument that Pearson does not disclose a plurality of suture loops distributed laterally and longitudinally along a flexible luminal graft component when the stent graft is not radially constricted, in an arrangement that causes the stent graft to be in a radially constricted position when the suture loops are substantially aligned along a longitudinal axis of the stent graft, the Office respectfully submits that Pearson discloses that the plurality of suture loops (130, 136, 138, 140) are distributed laterally and longitudinally along a flexible luminal graft component when the stent graft is not radially constricted as shown in Fig. 5 to Pearson (P. [0032] - - circumferentially constraining sutures 130 function to circumferentially constrain stent-graft 100, as will be described with reference to FIGS. 5-7).  Specifically, pulling second thread 134 of second loop 138 and first thread 132 of first loop 136 along with it causes first thread 132 to circumferentially close or tighten or shrink stent-graft 100 in the area of circumferentially constraining suture 130, as also shown in FIG. 5.
Applicant's arguments filed 6/10/21 with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) as being anticipated by Roeder have been fully considered but they are not persuasive.
In response to applicant’s argument that Roeder does not disclose a plurality of suture loops distributed laterally and longitudinally along a flexible luminal graft component when the stent graft is not radially constricted, in an arrangement that causes the stent graft to be in a radially constricted position when the suture loops are 
Applicant’s argument that “the lateral position of the point of attachment of each constraint relative to that of any other constraint along the length of the stent graft because each constraint is maintained by a ligature along the length ofFH5286913.1 each constraint at a point that is unrelated to the lateral point of attachment of any other constraint along the longitudinal length of the stent graft. In other words, unlike Applicant's claimed stent graft system, the lateral arrangement in Roeder of the suture loops along a longitudinal length of the luminal flexible graft component is unrelated to whether the stent graft is constrained by the suture loops” in numerated pp. 14- 15 of Remarks, filed 6/10/21 is not commensurate with the scope of the claims because claim 1, as a whole, is interpreted as requiring an arrangement that causes the stent graft to be radially constricted when the suture loops are substantially aligned AND a ligature that substantially aligns the suture loops.  As such, Roeder meets the requirements of the claim as written and it is irrelevant whether the arrangement causing radial constriction is directly caused by the suture loops (as in Pearson) or indirectly caused by the suture loops via the presence of the ligature (as in Roeder).
by the ligature.  That is to say, claim 1 as written does not describe the relative positions of attachment for the suture loops such that when the ligature is not tensioned, the stent graft is unconstrained as shown in applicant’s Fig. 1A and when the ligature is tensioned, the stent graft is constrained as shown in applicant’s Fig. 1B.
Election/Restrictions
Applicant’s acknowledgement that the elected invention of Species A, Figs. 1A- 1B and sub-species 1, Figs. 7- 8F: rigid ligatures read on pending claims 1- 8, 10- 11 and 14- 19 and 22 in the reply filed on 6/10/21 is noted.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5, 15- 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US Pub. No. 2013/0289713 A1).
Regarding claim 1, Pearson discloses a stent graft system, comprising:
a)    a stent graft (100) (Figs. 1, 5- 7, 9- 14)  that includes
i)    a luminal flexible graft component (102) (Figs. 1, 3- 6, 9) defining a proximal open end and a distal open end, and having an outside surface and an inside surface extending from the proximal end to the distal end, the inside surface defining a lumen having a longitudinal axis,
ii)    a plurality of stents (112, 119, 104, 124, 126) (Figs. 1, 3- 7, 9- 14) distributed longitudinally along the luminal flexible graft component (102), and
iii)    a plurality of suture loops (130, 136, 138, 140) (See Fig. 2) distributed laterally and longitudinally along the luminal flexible graft component (102) in an arrangement (See Fig. 5) that causes the stent graft (100) to be in a radially constricted position when the suture loops (130, 136, 138, 140) are substantially aligned along a longitudinal axis of the stent graft (100) (Figs. 2, 5) (Ps. [0032] - - circumferentially constraining sutures 130 function to circumferentially constrain stent-graft 100; because first thread 132 of first loop 136 is fixed to a stent 104 at 148, pulling second thread 134 of second loop 138 and first thread 132 of first loop 136 along with it causes first thread 132 of first loop 136 to circumferentially close or tighten or shrink stent-graft 100 in the area of circumferentially constraining suture 130, as also shown in FIG. 5); and
b)    at least one ligature (150) (Figs. 6- 7, 9- 12) having a proximal end and a distal end, the ligature (150) extending through the suture loops (130, 136, 138, 140) (See Fig. 6) (P. [0033] - - same trigger wire 150 is used for all the circumferentially constraining sutures), wherein tension on the ligature (150) or stiffness of the ligature 
Regarding claim 2, Pearson further discloses wherein the plurality of stents (112, 119, 104, 124, 126) are formed of a shape memory alloy (P. [0026]).
Regarding claim 3, Pearson further discloses wherein the luminal flexible graft (102) component defines a fenestration (117) (Fig. 1) (P. [0023]).
Regarding claim 4, Pearson further discloses wherein at least a portion of each of the plurality of stents (112, 119, 104, 124, 126) include struts (115, 105) (Figs. 1, 3A- 3C) that are joined at opposite ends to define distal and proximal apices (113A, 113B) (Figs. 1, 5- 7, 9- 14), and wherein the stents (112, 119, 104, 124, 126) are fixed circumferentially about the luminal flexible graft component (102) (P. [0022]).
Regarding claim 5, Pearson further discloses wherein at least a portion of the suture loops (130, 136, 138, 140) are nested between adjoining struts of a respective stent (115, 105) (See Fig. 3C) (P. [0030]).
Regarding claim 15, Pearson further discloses wherein the ligature (150) includes at least one member selected from the group consisting of a wire, a thread and a cord (P. [0035]).
Regarding claim 16, Pearson further discloses wherein the ligature (150) is a wire (P. [0035]).
Regarding claim 17, Pearson further discloses wherein the wire (150) includes at least one member selected from the group consisting of a shape-memory alloy, stainless steel, a polymer and plastic (P. [0035]).
Regarding claim 18, Pearson further discloses wherein the shape memory alloy is nitinol (P. [0035]).  It is noted that applicant has not positively claimed a shape-memory alloy.
Regarding claim 19, Pearson further discloses further including a handle (described, not shown) (P. [0035]) from which the ligature (150) extends (P. [0035]), and a guidewire catheter (882, 884) (Figs. 8- 10) supporting the stent graft (100).
Regarding claim 22, Pearson further discloses wherein at least a portion of the suture loops (130, 136, 138, 140) and at least one associated ligature (150) extending through the suture loops (136, 138, 140) are at the outside surface of the stent graft (100) (See Fig. 6).
Claim(s) 1- 2, 4- 8, 10- 11, 14- 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US Pub. No. 2014/0180378 A1).

    PNG
    media_image1.png
    915
    866
    media_image1.png
    Greyscale

Regarding claim 1, Roeder discloses a stent graft system, comprising:
a)    a stent graft (112) (Figs. 1- 2, 5- 12) that includes
i)    a luminal flexible graft component (120) (Figs. 1, 4) defining a proximal open end (P) (See Annotated Fig. 1) (P. [0043] - - nose cone 102 end) and a distal open end (D) (P. [0043] - -distal leg 116 end), and having an outside 
ii)    a plurality of stents (130a- d, 131) (Figs. 1- 2, 5-9) distributed longitudinally along the luminal flexible graft component (120), and
iii)    a plurality of suture loops (140a- b, 160) (Figs. 1- 3, 5- 9) (Ps. [0048] - - diameter reducing connectors 140, suture loops 160) distributed laterally and longitudinally along the luminal flexible graft component (120)  when the luminal graft component is not radially constricted (See Fig. 1) in an arrangement that causes the stent graft (112) to be in a radially constricted position (Fig. 2) when the suture loops (140a- b, 160) are substantially aligned along a longitudinal axis of the stent graft (112); and
b)    at least one ligature (150) (Figs. 1- 9) having a proximal end and a distal end, the ligature (150) extending through the suture loops (140a- b, 160) (See Fig. 2), wherein tension on the ligature (150) or stiffness of the ligature (150) substantially aligns the suture loops (140a- b, 160) along the longitudinal axis of the luminal flexible graft component (See Annotated Fig. 1 - - showing suture loops substantially aligned with the longitudinal axis), thereby at least partially radially constricting the stent graft (112).
Regarding claim 2, Roeder further discloses wherein the plurality of stents (130a- d, 131) are formed of a shape memory alloy (P. [0044]).
Regarding claim 4, Roeder further discloses wherein at least a portion of each of the stents (130a- d, 131) include struts that are joined at opposite ends to define distal and proximal apices (P. [0044] - - zigzag configuration that comprising a plurality of structural members connected together at their ends by bends), and wherein the 
Regarding claim 5, Roeder further discloses wherein at least a portion of the suture loops (140a- b, 160) are nested between adjoining struts of a respective stent (130a- d, 131) (See Fig. 1).
Regarding claim 6, Roeder further discloses wherein a majority of the suture loops (140a- b, 160) are closer to the proximal end of the stent graft (P) than the distal end of the stent graft (D) (See Fig. 1 showing 12 suture loops 140a-b that are closer to the proximal end (P) and 9 suture loops that are closer to the distal end (D)).
Regarding claim 7, Roeder further discloses wherein at least one suture loop (140a- b, 160) is closer to the distal end of the stent graft (D) than to the proximal end of the stent graft (P) (See any suture loop labeled as 160).
Regarding claim 8, Roeder further discloses wherein the plurality stents (130a- d, 131) that are radially constricted by the ligatures (150) are radially self-expanding (P. [0059]).
Regarding claim 10, Roeder further discloses wherein a plurality of ligatures (150) extend through the suture loops (140a- b, 160), each ligature (150) extending through a portion of the suture loops (140a- b, 160) predominately distributed at a distinct longitudinal section of the luminal flexible graft component (120), whereby independent selective tension or withdrawal of each ligature (150) will independently control radial expansion of the plurality of stents (130a- d, 131) from the constricted position (Fig. 2) to an expanded position at each respective longitudinal 
Regarding claim 11, Roeder further discloses wherein the plurality of stents (130a- d, 131) that are radially constricted by the ligatures (150) of at least one longitudinal section are radially self-expanding (P. [0059]).
Regarding claim 14, Roeder further discloses wherein at least a portion of the ligatures (150) are sufficiently rigid to maintain the plurality of stents of the respective longitudinal section (130a- d, 131) in the constricted position (See Figs. 5- 9) (Ps. [0053]- [0055]).
Regarding claim 15, Roeder further discloses wherein the ligature (150) includes at least one member selected from the group consisting of a wire, a thread and a cord (P. [0053]).
Regarding claim 16, Roeder further discloses wherein the ligature (150) is a wire (P. [0053]).
Regarding claim 17, Roeder further discloses wherein the wire (150) includes at least one member selected from the group consisting of a shape-memory alloy, stainless steel, a polymer and plastic (P. [0053]).
Regarding claim 18, Roeder further discloses wherein the shape memory alloy is nitinol (P. [0053]).  It is noted that applicant has not positively claimed a shape-memory alloy.
Regarding claim 19, Roeder further discloses further including a handle (discussed, not shown) (P. [0053]) from which the ligature (150) extends, and a 
Regarding claim 22, Roeder further discloses wherein at least a portion of the suture loops (140a- b, 160) and at least one associated ligature (150) extending through the suture loops are at the outside surface of the stent graft (112) (See Figs. 1, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub. No. 2014/0180378 A1) in view of Pearson et al. (US Pub. No. 2013/0289713 A1).
Regarding claim 3, Roeder discloses the apparatus of claim 2, but Roeder does not disclose a fenestration.
However Pearson teaches circumferentially constraining sutures for a stent graft
(claim 3) wherein the luminal flexible graft component (102) (Fig. 1) defines a fenestration (117) (Fig. 1) (P. [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the Roeder flexible luminal graft component in order to include a fenestration as taught by Pearson because it would allow the stent graft disclosed by Roeder to be positioned within the aorta distal .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        /WADE MILES/Primary Examiner, Art Unit 3771